Title: From John Marshall to John Quincy Adams, 1817 to 1835
From: Marshall, John
To: Adams, John Quincy


                        
                            
                            ca. 1817-1835
                        
                        February 3, 1829Mr. Marshall accepts with pleasure the invitation of The President and Mrs. Adams to dine with them on tuesday the 3d. of February at six
                        
                        
                        March 2, 1820Mr. Marshall accepts with pleasure the invitation of Mr. & Mrs. Adams to dine with them on thursday the 2d. of March at five
                        
				Mr. Marshall accepts with pleasure the invitation of Mr. Adams to dine with him on thursday next at five.
				
                        
                        ThursdayMr. Marshall regrets that he will be unable to dine with Mr. and Mrs. Adams on saturday next. He purposes leaving Washington tomorrow or the next day
                        